 
Exhibit 10.77

 
[AMENDED AND RESTATED ]CHANGE OF CONTROL AGREEMENT
 
This [Amended and Restated ]Change Of Control Agreement (the “Agreement”) is
entered into this ____ day of ____________, 2008 (the “Effective Date”), between
Chordiant Software, Inc. (the “Company”) and ____________ (“Executive”).  This
Agreement is intended to provide Executive with the compensation and benefits
described herein upon the occurrence of specific events.
 
[Whereas, the Company and Executive previously entered into a Change of Control
Agreement, dated ___________, ____ (the “Prior Change of Control Agreement”);
and
 
Whereas, the Company and Executive wish to amend and restate the Prior Change of
Control Agreement by entering into this Amended and Restated Change of Control
Agreement to clarify certain matters previously agreed to by the parties and to
comply with the parties’ original intent that the Prior Change of Control
Agreement be interpreted, construed and administered in a manner that satisfies
Section 409A of the Internal Revenue Code of 1986, as amended from time to time,
among other things;]
 
[Whereas, Executive is employed by the Company pursuant to the terms of
Executive’s offer letter with the Company; and
 
Whereas, the Company believes it is imperative to provide Executive with certain
severance benefits, including certain equity acceleration, in the event that
Executive is terminated without Cause (as defined herein) or resigns for Good
Reason (as defined herein) in connection with a Change of Control (as defined
herein);]
 
Now, Therefore, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
hereby agree as follows:
 
1.           Termination of Employment.
 
(a)           At-Will Employment.  Executive’s employment is at-will, which
means that the Company may terminate Executive’s employment at any time, with or
without advance notice, and with or without Cause (as defined
herein).  Similarly, Executive may resign his/her employment at any time, with
or without advance notice or Good Reason (as defined herein).  Executive shall
not receive any compensation of any kind, including, without limitation,
severance benefits, following Executive’s last day of employment with the
Company (the “Termination Date”), except as expressly provided herein, or as
provided in any plan documents governing the compensatory equity awards that
have been or may be granted to Executive from time to time in the sole
discretion of the Company (the “Stock Awards”).  Executive shall devote all
reasonable efforts to the performance of Executive’s duties, and shall perform
such duties in good faith.
 
(b)           Termination Related to a Change of Control.  If Executive’s
employment is terminated without Cause (and other than as a result of
Executive’s death or disability) or Executive resigns for Good Reason, in either
case on or within twelve (12) months after a Change of Control (a “Covered
Termination”), and provided such termination constitutes a “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)), and
provided Executive signs and allows to become effective a release substantially
in the form attached hereto as Exhibit A (the “Release”) within the time period
provided therein, then the Company shall provide Executive with the following
severance benefits (the “Benefits”):
 
(i)           The Company shall make severance payments to Executive in the form
of continuation of Executive’s base salary (at the rate in effect on the
Termination Date) for the first twelve (12) months following the Termination
Date (the “Severance Period”).  These payments will be made on the Company’s
ordinary payroll dates and will be subject to standard payroll deductions and
withholdings.
 
(ii)           The Company will pay Executive an amount equal to Executive’s
annual bonus.  The annual bonus will be calculated at one of the following
rates, whichever is higher: (1) as if both Executive and the Company achieved
one hundred (100) percent of their specified performance objectives for the year
in which the Termination Date occurs; or (2) the actual performance of the
Company and Executive, determined as of the Termination Date, as measured
against the specified performance objectives for the year in which the
Termination Date occurs.  This amount will be paid over the Severance Period on
the Company’s ordinary payroll dates, in equal installments, and will be subject
to standard payroll deductions and withholdings.
 
(iii)           The Company will pay Executive an additional amount of $3,000,
which Executive may, but is not obligated to, use to pay for life insurance
benefits during the Severance Period.  This amount will be paid over the
Severance Period on the Company’s ordinary payroll dates, in equal installments,
and will be subject to standard payroll deductions and withholdings.
 
(iv)           Provided that Executive elects continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (together
with any state or local laws of similar effect, “COBRA”), the Company will pay
the premiums for Executive’s group health (including dental and vision)
insurance coverage, including coverage for Executive’s eligible dependents, for
a maximum period of twelve (12) months following the Covered Termination or such
lesser number of months as Executive and Executive’s eligible dependents are
eligible for such coverage; provided, however, that the Company will pay
premiums for Executive and Executive’s eligible dependents only for coverage for
which they were enrolled immediately prior to the Termination Date.  Executive
(and Executive’s dependents, as applicable) will be solely responsible for
making a timely and accurate election for continuation of coverage pursuant to
COBRA.  No premium payments will be made by the Company pursuant to this
paragraph following the effective date of Executive’s coverage by a health
(including dental and vision) insurance plan of a subsequent employer or such
other date on which Executive (and Executive’s dependents, as applicable) cease
to be eligible for COBRA coverage.  After the Severance Period, for the balance
of the COBRA period, if any, Executive shall maintain any such coverage at
Executive’s own expense.
 
(v)           After taking into account any additional acceleration of vesting
Executive may be entitled to receive under any other plan or agreement, the
Company will accelerate the vesting of the Stock Awards such that the lesser of
the following shall vest effective as of the Termination Date:  (a) 50% of the
then-unvested shares, rights, or units, as applicable subject to the Stock
Awards; and (b) that number of shares, rights or units subject to each such
Stock Award that would have vested if Executive had worked for the Company for
twelve (12) additional months beyond the Termination Date.  This acceleration of
vesting will be in addition to any acceleration of vesting of the Stock Awards
that Executive would otherwise receive under the Company’s 2000 Nonstatutory
Equity Incentive Plan, 1999 Equity Incentive Plan, 2005 Equity Incentive Plan or
any other documents governing the Stock Awards.  In addition, Executive shall
have one (1) year to exercise any vested Stock Awards, but in no event shall
such exercise period extend beyond the expiration of the original term of the
Stock Award.  Except as expressly set forth herein, the Stock Awards shall
continue to be governed by the terms of the applicable award agreements and
equity incentive plan documents.  Notwithstanding anything to the contrary
contained herein, the maximum number of months of accelerated vesting that may
be credited to any Stock Award under this Agreement, when added to any
accelerated vesting provided for under any award agreement or equity incentive
plan documents, shall not exceed twenty-four (24) months in the aggregate.
 
(c)           Termination For Cause Procedure.  The Company may not terminate
Executive’s employment for Cause unless and until Executive receives a copy of a
resolution duly adopted by the affirmative vote of at least a majority of the
Board of Directors of the Company or any successor thereto (“Board”) finding
that in the good faith opinion of the Board, Executive was guilty of the conduct
constituting “Cause” and specifying the particulars thereof in detail.  The
Company shall provide Executive with reasonable notice of the Board vote and an
opportunity for Executive, together with Executive’s counsel, to be heard before
the Board.
 
2.           Limitations And Conditions On Benefits
 
(a)           Release Prior to Payment of Benefits.  Upon the occurrence of a
Covered Termination, and prior to the payment of any of the Benefits, Executive
shall execute, and allow to become effective, the Release within the time frame
set forth therein, but not later than the 60th day following the Termination
Date.  Such Release shall specifically relate to all of Executive’s rights and
claims in existence at the time of such execution and shall confirm Executive’s
continuing obligations to the Company (including but not limited to obligations
under any confidentiality and/or non-solicitation agreement with the
Company).  Notwithstanding the payment schedules set forth in Section 1 above,
no Benefits will be paid prior to the effective date of the Release. On the
first regular payroll pay day following the effective date of the Release, the
Company will pay Executive the Benefits Executive would otherwise have received
on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of the Benefits being paid as
originally scheduled.
 
(b)           Compliance with Section 409A.  It is intended that each
installment of the payments and benefits provided for in this Agreement is a
separate “payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that payments of
the amounts set forth in this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (Section 409A of the Code,
together, with any state law of similar effect, “Section 409A”) provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if the Company (or, if applicable, the successor entity thereto) determines that
the severance payments and benefits provided under this Agreement (the
“Agreement Payments”) constitute “deferred compensation” under Section 409A and
Executive is, on the Termination Date, a “specified employee” of the Company or
any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code (a “Specified Employee”), then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Agreement Payments shall be
delayed as follows:  on the earlier to occur of (i) the date that is six months
and one day after Executive’s “separation from service” (as defined above) or
(ii) the date of Executive’s death (such earlier date, the “Delayed Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to Executive a lump sum amount equal to the sum of the Agreement
Payments that Executive would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payment of the Agreement
Payments had not been so delayed pursuant to this Section 2(b) and (B) commence
paying the balance of the Agreement Payments in accordance with the applicable
payment schedules set forth in this Agreement.
 
3.           Definitions.
 
(a)           Definition of Cause.  For purposes of this Agreement, “Cause”
shall mean that Executive has committed, or there has occurred, one or more of
the following events:  (1) conviction of any felony or misdemeanor involving
moral turpitude, fraud or act of dishonesty against the Company; (2) a finding
by the Board, after a good faith and reasonable factual investigation, that
Executive has engaged in gross misconduct; or (3) material violation or material
breach of any Company policy or statutory, fiduciary, or contractual duty of
Executive to the Company; provided, however, that in the event that any of the
foregoing events occurs, the Company shall provide notice to Executive
describing the nature of such event and Executive shall thereafter have ten (10)
days to cure such event if such event is capable of being cured.
 
(b)           Definition of Good Reason. For purposes of this Agreement, “Good
Reason” means that Executive voluntarily terminates employment with the Company
(or any successor thereto) if and only if:
 
(i)           one of the following actions has been taken without Executive’s
express written consent:
 
(1)           there is a material reduction (where material is considered
greater than 5%) in Executive’s annual base compensation from the compensation
in effect immediately preceding the Change of Control;
 
(2)           there is a material change in Executive’s position or
responsibilities (including the person or persons to whom Executive has
reporting responsibilities) that represents an adverse change from Executive’s
position or responsibilities from those in effect at any time within ninety (90)
days preceding the date of the Change of Control or at any time thereafter;
 
(3)           Executive is required to relocate Executive’s principal place of
employment to a facility or location that would increase Executive’s one way
commute distance by more than twenty-five (25) miles;
 
(4)           the Company (or any successor thereto) materially breaches its
obligations under this Agreement or any other then-effective employment
agreement with Executive; or
 
(5)           any acquirer, successor or assignee of the Company fails to assume
and perform, in all material respects, the obligations of the Company hereunder;
and
 
(ii)           Executive provides written notice to the Company’s Board within
the thirty (30) day period immediately following such action; and
 
(iii)           such action is not remedied by the Company within thirty (30)
days following the Company’s receipt of such written notice; and
 
(iv)           Executive’s resignation is effective not later than sixty (60)
days after the expiration of such thirty (30) day cure period.
 
The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Good Reason.
 
(c)           Definition of Change of Control.  For purposes of this Agreement,
a “Change of Control” means: (i) a dissolution, liquidation or sale of all or
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving corporation; (iii) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise; or (iv) the acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company or any Affiliate of the Company) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of
directors.
 
4.           Best After Tax.
 
(a) If any payment or benefit (including payments and benefits pursuant to this
Agreement) that Executive would receive in connection with a Change of Control
from the Company or otherwise (“Transaction Payment”) would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (b) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Transaction Payment are paid to Executive, which of the
following two alternative forms of payment would result in Executive’s receipt,
on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”) .  For purposes
of determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes).  If a
Reduced Payment is made, (x) Executive shall have no rights to any additional
payments and/or benefits constituting the Transaction Payment, and (y) reduction
in payments and/or benefits shall occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits (if any) paid to Executive.  In the event
that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting shall be canceled in the reverse order of
the date of grant.
 
(b) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
of Control shall make all determinations required to be made under this Section
4.  If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.
 
(c) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen (15)
calendar days after the date on which Executive’s right to a Transaction Payment
is triggered or such other time as reasonably requested by the Company or
Executive.  If the independent registered public accounting firm determines that
no Excise Tax is payable with respect to the Transaction Payment, either before
or after the application of the Reduced Amount, it shall furnish the Company and
Executive with detailed supporting calculations of its determinations that no
Excise Tax will be imposed with respect to such Transaction Payment.  Any good
faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.
 
5.           Other Employment Terms and Conditions.  The employment relationship
between the parties shall be governed by the general employment policies and
procedures of the Company, including those relating to the protection of
confidential information and assignment of inventions; provided, however, that
when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or procedures, this Agreement shall
control.
 
6.           General Provisions.
 
(a)           This Agreement, including all exhibits hereto, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
parties with regard to the subject matter hereof.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises or
representations.  Notwithstanding the foregoing, nothing in this Agreement shall
affect the parties’ obligations under the Stock Awards (except as expressly set
forth herein) or Executive’s Employee Proprietary Information and Inventions
Agreement.  This Agreement cannot be modified except in a writing signed by
Executive and a duly-authorized member of the Board.
 
(b)           Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective under applicable law.  The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this
Agreement.  Any invalid or unenforceable provision shall be modified so as to be
rendered valid and enforceable in a manner consistent with the intent of the
parties insofar as possible.
 
(c)           Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
 
(d)           This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.  Facsimile signatures shall be deemed as
effective as originals.
 
(e)           This Agreement is intended to bind and inure to the benefit of and
be enforceable by Executive, the Company and their respective successors,
assigns, heirs, executives and administrators, except that Executive may not
assign any of his duties hereunder and he may not assign any of his rights
hereunder without the written consent of the Company.  This Agreement shall be
interpreted and enforced in accordance with the laws of the State of California.
 
(f)           If either party hereto brings any action to enforce such party’s
rights hereunder, the prevailing party in any such action shall be entitled to
recover such party’s reasonable attorneys’ fees and costs incurred in connection
with such action.
 
(g)           For purposes of construction, this Agreement shall be deemed to
have been drafted by the Company, and the rule of construction of contracts that
ambiguities are construed against the drafting party shall be applied against
the Company.
 
(h)           Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices.  Any notice
required to be given or delivered to Executive shall be in writing and addressed
to Executive at the address indicated herein or to the last known address
provided by Executive to the Company.  All notices shall be deemed to have been
given or delivered upon: personal delivery; three (3) days after deposit in the
United States mail by certified or registered mail (return receipt requested);
one (1) business day after deposit with any return receipt express courier
(prepaid); or one (1) business day after transmission by facsimile or e-mail.
 
In Witness Whereof, the parties have executed this Agreement as of the date
written below.
 

 
 
 

--------------------------------------------------------------------------------

 



 

       
[Employee’s Name]
           
Address:
                             
Date:
                     
CHORDIANT SOFTWARE, INC.
                 
Name: Steven R. Springsteel
   
Title:  President & CEO
         
Date:
   

 


 
Exhibit A – Release Agreement



                                                           .
 
 

--------------------------------------------------------------------------------

 

Exhibit A


RELEASE AGREEMENT FOR EMPLOYEES 40 YEARS OF AGE OR OLDER
 
I understand and agree completely to the terms set forth in the Chordiant
Software, Inc. [Amended and Restated ]Change of Control Agreement (the
“Agreement”).
 
I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between
Chordiant Software, Inc. (the “Company”) and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated therein.  Certain capitalized terms used in this
Release are defined in the Agreement.
 
I hereby confirm my obligations under my Proprietary Information and Inventions
Agreement.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release Chordiant Software, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”).  The Released Claims include, but are not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended).  Notwithstanding
the foregoing, the following are not included in the Released Claims (the
“Excluded Claims”): (1) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; or (2) any rights which are not waivable as a matter of law.  In
addition, nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release provided
that I do not revoke it (“Effective Date”).
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to any unknown claims.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.
 

 
EMPLOYEE
       
Name:
         
Date:
 



